DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated June 04, 2021 in responding to the Office Action of March 04, 2021 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 4, 7, 8, 11, and 14-20 have been amended.
No claims have been cancelled nor newly added.
Thus, claims 1-20 are pending for examination.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…generating, by the one or more computing devices, a test request to the web service using the request from the interaction file, configured to satisfy the specification of the API; and generating, by the one or more computing devices, a test suite comprising the test request and a constraint, wherein the constraint is set using the response from the interaction file…” as limitations recited in as such manners as in independent claim 1, or variants thereof, in all other independent claims.
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Paterson et al. (US 8949792 B2) disclose a method comprises storing a wiretrace, the 
wiretrace comprising data sent to the data service and received from the data service while the test case is evaluated.  As an example, the wiretrace can include HTTP requests and responses captured prior to any encryption used in communicating with the service.  At least some of the wiretrace can be included in documentation in addition to or instead of code.  The client libraries, documentation, and/or other artifacts can be included in a software development kit (SDK) that may enhance the development experience for developers of client applications for accessing the data service.

	Chandoor et al. (US 20200301763 A1) disclose a system and method may reduce the costs associated with adding or editing 
configuration elements for an API

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192